DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Tacconi on 6/3/2021.
The application has been amended as follows: 
Claim 1 has been changed to the following:
Clm 1, line 3: “being essentially planar” has been changed to --having an essentially planar body--.
Clm 1, line 6: “slight” has been deleted.
Claim 2 has been changed to the following:
Clm 2, line 1: “claim 2” has been changed to --claim 1--.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The prior art does not anticipate all the limitations of independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references disclose similar t-post brackets and separate hinge features, but fail to disclose a set of upper and lower hinge pins wherein each pin has two rounded protrusions, and a finger shaped projection located between said protrusions.
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678